Exhibit 10.2

MICHAEL KORS HOLDINGS LIMITED

OMNIBUS INCENTIVE PLAN

EMPLOYEE NONQUALIFIED

OPTION AWARD AGREEMENT

THIS NONQUALIFIED OPTION AWARD AGREEMENT (the “Agreement”), dated as of [Insert
Date] (the “Date of Grant”), is made by and between Michael Kors Holdings
Limited, a limited liability company under the laws of the British Virgin
Islands (the “Company”), and [Insert Name] (“Participant”). Any capitalized
terms not otherwise defined in this Agreement shall have the definitions set
forth in the Plan.

WHEREAS, the Company has adopted the Michael Kors Holdings Limited Omnibus
Incentive Plan (the “Plan”), pursuant to which Options may be granted; and

WHEREAS, the Committee has determined that it is in the best interests of the
Company and its shareholders to grant the Option provided for herein to
Participant subject to the terms set forth herein.

NOW, THEREFORE, for and in consideration of the premises and the covenants of
the parties contained in this Agreement, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto,
for themselves, their successors and assigns, hereby agree as follows:

1. Grant of Option.

(a) Grant. The Company hereby grants to Participant an Option (the “Option”) to
purchase [Insert Number] ordinary shares, no par value, of the Company (such
shares, the “Option Shares”), on the terms and conditions set forth in this
Agreement and as otherwise provided in the Plan. The Option is not intended to
qualify as an Incentive Share Option. The Exercise Price, being the price at
which Participant shall be entitled to purchase the Option Shares upon the
exercise of all or any portion of the Option, shall be $[Insert Exercise Price]
per Option Share.

(b) Incorporation by Reference, Etc. The provisions of the Plan are hereby
incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any interpretations, amendments, rules and regulations promulgated
by the Committee from time to time pursuant to the Plan. The Committee shall
have final authority to interpret and construe the Plan and this Agreement and
to make any and all determinations under them, and its decision shall be binding
and conclusive upon Participant and his or her legal representative in respect
of any questions arising under the Plan or this Agreement.

(c) Acceptance of Agreement. In order to accept this Agreement, Participant must
indicate acceptance of the Option and acknowledgment that the terms of the Plan
and this Agreement have been read and understood by signing and returning a copy
of this Agreement, to the General Counsel at Michael Kors (USA), Inc., 11 West
42nd Street, New York, NY 10036 within 14 days following the date hereof. By
accepting this Agreement, Participant consents to the electronic delivery of
prospectuses, annual reports and other information required to be delivered by
Securities and Exchange Commission rules (which consent may be revoked in
writing by Participant at any time upon three business days’ notice to the
Company, in which case subsequent prospectuses, annual reports and other
information will be delivered in hard copy to Participant).

2. Vesting. Except as may otherwise be provided herein, subject to Participant’s
continued employment with the Company or a Subsidiary, the Option shall become
vested and exercisable with respect to twenty five percent (25%) of the Option
Shares on each of the first four anniversaries of the Date of Grant (each such
date, a “Vesting Date”). Any fractional Option Shares resulting from the
application of the vesting schedule shall be aggregated and the Option Shares
resulting from such aggregation shall vest on the final Vesting Date.



--------------------------------------------------------------------------------

3. Termination of Employment. Except as otherwise provided below [or as provided
in an employment agreement (or similar agreement) between Participant and the
Company or any of its Subsidiaries in effect on the Date of Grant], if
Participant’s employment or service with the Company or any Subsidiary, as
applicable, terminates for any reason, then the unvested portion of the Option
shall be cancelled immediately and Participant shall immediately forfeit any
rights to the Option Shares subject to such unvested portion. If within
twenty-four (24) months following the occurrence of a Change in Control of the
Company, the Participant’s employment or service with the Company is terminated
by the Company without Cause, [or, if Participant is a party to an employment
agreement (or similar agreement) with the Company or any of its Subsidiaries
that includes the ability of Participant to terminate Participant’s employment
for “good reason” or similar concept and Participant terminates his or her
employment for “good reason” or similar concept as defined therein], the
provisions of Section 11.2 of the Plan shall apply.

4. Expiration.

(a) In no event shall all or any portion of the Option be exercisable after the
seventh anniversary of the Date of Grant (the “Option Period”).

(b) If, prior to the end of the Option Period, Participant’s employment or
service with the Company and all Subsidiaries is terminated (i) by the Company
or its Subsidiaries without Cause the Option shall expire on the earlier of the
last day of the Option Period or the date that is 90 days after the date of such
termination, or (ii) by Participant for any reason other than at a time when
grounds to terminate Participant’s employment for Cause exist, the Option shall
expire on the earlier of the last day of the Option Period or the date that is
30 days after the date of such termination. In the event of a termination
described in this subsection (b), the Option shall remain exercisable by
Participant until its expiration only to the extent the Option was exercisable
at the time of such termination.

(c) If Participant dies or is terminated on account of Disability prior to the
end of the Option Period and while still in the employ or service of the Company
or a Subsidiary, the Option shall remain exercisable by Participant or his or
her beneficiary, as applicable, until the earlier of the last day of the Option
Period or the date that is one year after the date of death or termination on
account of Disability of Participant, as applicable.

(d) If Participant ceases employment or service of the Company or any of its
Subsidiaries due to a termination for Cause or a termination by Participant for
any reason at a time when grounds to terminate Participant’s employment for
Cause exist, the Option (including any vested portion of the Option) shall
expire immediately upon such cessation of employment or service.

5. Method of Exercise.

(a) Options which have become exercisable may be exercised by delivery of a duly
executed written notice of exercise to the Company at its principal business
office using such form(s) as may be required from time to time by the Company.
Participant may obtain such form(s) by contacting the General Counsel at Michael
Kors (USA), Inc., 11 West 42nd Street, New York, NY 10036.

(b) No Option Shares shall be delivered pursuant to any exercise of the Option
until payment in full of the Exercise Price therefor is received by the Company
in accordance with Section 5.5 of the Plan and Participant has paid to the
Company an amount equal to any federal, state, local and non-U.S. income and
employment taxes required to be withheld.

 

2



--------------------------------------------------------------------------------

(c) Subject to applicable law, the Exercise Price and applicable tax withholding
shall be payable by (i) cash or cash equivalents (including certified check or
bank check or wire transfer of immediately available funds), (ii) if approved by
the Committee, tendering previously acquired Shares (either actually or by
attestation) valued at their then Fair Market Value, (iii) if approved by the
Committee, a “net exercise” procedure effected by withholding the minimum number
of Shares otherwise deliverable in respect of an Option that are needed to pay
for the Exercise Price and all applicable required withholding taxes, and
(iv) such other method which is approved by the Committee. Notwithstanding the
foregoing, if, on the last day of the Option Period, the Fair Market Value
exceeds the Exercise Price, Participant has not exercised the Option, and the
Option has not expired, such Option shall be deemed to have been exercised by
Participant on such last day by means of a net exercise and the Company shall
deliver to Participant the number of Shares for which the Option was deemed
exercised less such number of Shares required to be withheld to cover the
payment of the Exercise Price and all applicable required withholding taxes. Any
fractional Shares shall be settled in cash.

6. Rights as a Shareholder. Participant shall not be deemed for any purpose to
be the owner of any Shares subject to this Option unless, until and to the
extent that (i) this Option shall have been exercised pursuant to its terms,
(ii) the Company shall have issued and delivered to Participant the Option
Shares, and (iii) Participant’s name shall have been entered as a shareholder of
record with respect to such Option Shares on the books of the Company.

7. Restrictive Covenants. In consideration of the grant of the Option,
Participant agrees that Participant will comply with the restrictions set forth
in this Section 7 during the time periods set forth herein.

(a) Subject to Section 7(c) below, while Participant is an Employee or
Consultant of the Company and during the two-year period following termination
of employment or service, Participant shall not knowingly perform any action,
activity or course of conduct which is substantially detrimental to the
businesses or business reputations of the Company or any of its Subsidiaries,
including (i) soliciting, recruiting or hiring (or attempting to solicit,
recruit or hire) any employees of the Company or any of its Subsidiaries or any
persons who have worked for the Company or any of its Subsidiaries during the
12-month period immediately preceding such solicitation, recruitment or hiring
or attempt thereof; (ii) intentionally interfering with the relationship of the
Company or any of its Subsidiaries with any person or entity who or which is
employed by or otherwise engaged to perform services for, or any customer,
client, supplier, licensee, licensor or other business relation of, the Company
or any of its Subsidiaries; or (iii) assisting any person or entity in any way
to do, or attempt to do, anything prohibited by the immediately preceding
clauses (i) or (ii)

(b) Subject to Section 7(c) below, Participant shall not disclose to any
unauthorized person or entity or use for Participant’s own purposes any
Confidential Information without the prior written consent of the Company,
unless and to the extent that the Confidential Information becomes generally
known to and available for use by the public other than as a result of
Participant’s acts or omissions in violation of this Agreement; provided,
however, that if Participant receive a request to disclose Confidential
Information pursuant to a deposition, interrogation, request for information or
documents in legal proceedings, subpoena, civil investigative demand,
governmental or regulatory process or similar process, (i) Participant shall
promptly notify in writing the Company, and consult with and assist the Company
in seeking a protective order or request for other appropriate remedy, (ii) in
the event that such protective order or remedy is not obtained, or if the
Company waives compliance with the terms hereof, Participant shall disclose only
that portion of the Confidential Information which, based on the written

 

3



--------------------------------------------------------------------------------

advice of Participant’s legal counsel, is legally required to be disclosed and
shall exercise reasonable best efforts to provide that the receiving person or
entity shall agree to treat such Confidential Information as confidential to the
extent possible (and permitted under applicable law) in respect of the
applicable proceeding or process and (iii) the Company shall be given an
opportunity to review the Confidential Information prior to disclosure thereof.
For purposes of this Agreement, “Confidential Information” means information,
observations and data concerning the business or affairs of the Company and its
Subsidiaries, including, without limitation, all business information (whether
or not in written form) which relates to the Company or its Subsidiaries, or
their customers, suppliers or contractors or any other third parties in respect
of which the Company or its Subsidiaries has a business relationship or owes a
duty of confidentiality, or their respective businesses or products, and which
is not known to the public generally other than as a result of Participant’s
breach of this Agreement, including but not limited to: technical information or
reports; formulas; trade secrets; unwritten knowledge and “know-how”; operating
instructions; training manuals; customer lists; customer buying records and
habits; product sales records and documents, and product development, marketing
and sales strategies; market surveys; marketing plans; profitability analyses;
product cost; long-range plans; information relating to pricing, competitive
strategies and new product development; information relating to any forms of
compensation or other personnel-related information; contracts; and supplier
lists. Confidential Information will not include such information known to
Participant prior to Participant’s involvement with the Company or its
Subsidiaries or information rightfully obtained from a third party (other than
pursuant to a breach by Participant of this Agreement).

(c) If and to the extent Section 7(a) or 7(b) is inconsistent with any similar
provision governing noncompetition, nonsolicitation and confidentiality in an
employment agreement (or similar agreement) between Participant and the Company
or any of its Subsidiaries in effect on the Date of Grant, the provisions in
Participant’s employment agreement (or similar agreement) will govern.

(d) In the event that Participant violates any of the restrictive covenants set
forth above in this Section 7, in addition to any other remedy which may be
available at law or in equity, the Option shall be automatically forfeited
effective as of the date on which such violation first occurs, and, in the event
that Participant has previously exercised all or any portion of the Option,
Participant shall forfeit any compensation, gain or other value realized on the
exercise of such Option, or the subsequent sale of Shares acquired in respect of
such Option, and must promptly repay such amounts to the Company. The foregoing
rights and remedies are in addition to any other rights and remedies that may be
available to the Company and shall not prevent (and Participant shall not assert
that they shall prevent) the Company from bringing one or more actions in any
applicable jurisdiction to recover damages as a result of Participant’s breach
of such restrictive covenants.

8. Compliance with Legal Requirements.

(a) Generally. The granting and exercising of the Option, and any other
obligations of the Company under this Agreement, shall be subject to all
applicable federal, provincial, state, local and foreign laws, rules and
regulations and to such approvals by any regulatory or governmental agency as
may be required. The Committee shall have the right to impose such restrictions
on the Option as it deems necessary or advisable under applicable federal
securities laws, the rules and regulations of any stock exchange or market upon
which Shares are then listed or traded, and/or any blue sky or state securities
laws applicable to such Shares. Participant agrees to take all steps the
Committee or the Company determines are necessary to comply with all applicable
provisions of federal and state securities law in exercising his or her rights
under this Agreement.

 

4



--------------------------------------------------------------------------------

(b) Tax Withholding. The exercise of the Option (or any portion thereof) shall
be subject to Participant satisfying any applicable federal, state, local and
foreign tax withholding obligations. The Company shall have the power and the
right to deduct or withhold from all amounts payable to Participant in
connection with the Option or otherwise, or require Participant to remit to the
Company, an amount sufficient to satisfy any applicable taxes required by law.
Further, the Company may permit or require Participant to satisfy, in whole or
in part, the tax obligations by withholding Shares that would otherwise be
received upon exercise of the Option.

9. Clawback. In the event of an accounting restatement due to material
noncompliance by the Company with any financial reporting requirement under the
securities laws, any mistake in calculations or other administrative error, in
each case, which reduces the amount payable in respect of the Option that would
have been earned had the financial results been properly reported (as determined
by the Committee) (i) the Option will be cancelled and (ii) Participant will
forfeit (A) the Shares (or cash) received or payable on the exercise of the
Option and (B) the amount of the proceeds of the sale, gain or other value
realized on the exercise of the Option or the Shares acquired in respect of such
Option (and Participant may be required to return or pay such Shares or amount
to the Company). Notwithstanding anything to the contrary contained herein, if
Participant, without the consent of the Company, while employed by or providing
services to the Company or any Subsidiary or after termination of such
employment or service, violates a non-solicitation or non-disclosure covenant or
agreement, including but not limited to the covenants set forth in Section 7
above, or otherwise has engaged in or engages in activity that is in conflict
with or adverse to the interest of the Company or any Subsidiary as determined
by the Committee in its sole discretion, then (i) any outstanding, vested or
unvested, earned or unearned portion of the Option may, at the Committee’s
discretion, be canceled without any payment therefor and (ii) the Committee, in
its discretion, may require Participant or other person to whom any payment has
been made or Shares or other property have been transferred in connection with
the exercise of the Option to forfeit and pay over to the Company, on demand,
all or any portion of the compensation, gain or other value (whether or not
taxable) realized upon the exercise of such Option, or the subsequent sale of
the Shares acquired upon exercise of such Option. To the extent required by
applicable law (including without limitation Section 304 of the Sarbanes-Oxley
Act and Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection
Act) and/or the rules and regulations of New York Stock Exchange or other
securities exchange or inter-dealer quotation system on which the Shares are
listed or quoted, or if so required pursuant to a written policy adopted by the
Company, the Option (or the Shares acquired upon exercise of such Option) shall
be subject (including on a retroactive basis) to clawback, forfeiture or similar
requirements (and such requirements shall be deemed incorporated by reference
into this Agreement).

10. Miscellaneous.

(a) Transferability. The Option may not be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by a Participant other
than by will or by the laws of descent and distribution, pursuant to a qualified
domestic relations order or as otherwise permitted under Section 12.3 of the
Plan. In the event of Participant’s death, the Option shall thereafter be
exercisable (to the extent otherwise exercisable hereunder) only by
Participant’s executors or administrators.

(b) Waiver. Any right of the Company contained in this Agreement may be waived
in writing by the Committee. No waiver of any right hereunder by any party shall
operate as a waiver of any other right, or as a waiver of the same right with
respect to any subsequent occasion for its exercise, or as a waiver of any right
to damages. No waiver by any party of any breach of this Agreement shall be held
to constitute a waiver of any other breach or a waiver of the continuation of
the same breach.

 

5



--------------------------------------------------------------------------------

(c) Section 409A. The Option is not intended to be subject to Section 409A of
the Code. Notwithstanding the foregoing or any provision of the Plan or this
Agreement, if any provision of the Plan or this Agreement contravenes
Section 409A of the Code or could cause Participant to incur any tax, interest
or penalties under Section 409A of the Code, the Committee may, in its sole
discretion and without Participant’s consent, modify such provision to
(i) comply with, or avoid being subject to, Section 409A of the Code, or to
avoid the incurrence of taxes, interest and penalties under Section 409A of the
Code, and/or (ii) maintain, to the maximum extent practicable, the original
intent and economic benefit to Participant of the applicable provision without
materially increasing the cost to the Company or contravening the provisions of
Section 409A of the Code. This Section 10(c) does not create an obligation on
the part of the Company to modify the Plan or this Agreement and does not
guarantee that the Option or the Option Shares will not be subject to interest
and penalties under Section 409A.

(d) Notices. Any written notices provided for in this Agreement or the Plan
shall be in writing and shall be deemed sufficiently given if either hand
delivered or if sent by fax, pdf/email or overnight courier, or by postage paid
first class mail. Notices sent by mail shall be deemed received three business
days after mailing but in no event later than the date of actual receipt.
Notices shall be directed, if to Participant, at Participant’s address indicated
by the Company’s records, or if to the Company, to the attention of the General
Counsel at the Company’s principal business office.

(e) Severability The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.

(f) No Rights to Employment. Nothing contained in this Agreement shall be
construed as giving Participant any right to be retained, in any position, as an
Employee or Consultant of the Company or its Subsidiaries or shall interfere
with or restrict in any way the right of the Company or its Subsidiaries, which
are hereby expressly reserved, to remove, terminate or discharge Participant at
any time for any reason whatsoever.

(g) Fractional Shares. In lieu of issuing a fraction of a Share resulting from
any exercise of the Option, resulting from an adjustment of the Option pursuant
to Section 12.2 of the Plan or otherwise, the Company shall be entitled to pay
to Participant an amount equal to the Fair Market Value of such fractional
Share.

(h) Beneficiary. Participant may file with the Committee a written designation
of a beneficiary on such form as may be prescribed by the Committee and may,
from time to time, amend or revoke such designation. Any notice should be made
to the attention of the General Counsel of the Company at the Company’s
principal business office. If no designated beneficiary survives Participant,
Participant’s estate shall be deemed to be Participant’s beneficiary.

(i) Bound by Plan. By signing this Agreement, Participant acknowledges that
Participant has received a copy of the Plan and has had an opportunity to review
the Plan and agrees to be bound by all the terms and provisions of the Plan.

(j) Successors. The terms of this Agreement shall be binding upon and inure to
the benefit of the Company and its successors and assigns, and of Participant
and the beneficiaries, executors, administrators, heirs and successors of
Participant.

(k) Entire Agreement. This Agreement and the Plan contain the entire agreement
and understanding of the parties hereto with respect to the subject matter
contained herein and supersede all prior communications, representations and
negotiations in respect thereto. No change, modification or waiver of any
provision of this Agreement shall be valid unless the same be in writing and
signed by the parties hereto, except for any changes permitted without consent
under Section 12.1 of the Plan.

 

6



--------------------------------------------------------------------------------

(l) Governing Law; JURY TRIAL WAIVER. To the extent not otherwise governed by
the Code or the laws of the United States, this Agreement shall be governed,
construed and interpreted in accordance with the laws of the British Virgin
Islands without regard to principles of conflicts of law thereof, or principles
of conflicts of laws of any other jurisdiction which could cause the application
of the laws of any jurisdiction other than the British Virgin Islands or the
laws of the United States, as applicable. THE PARTIES EXPRESSLY AND KNOWINGLY
WAIVE ANY RIGHT TO A JURY TRIAL IN THE EVENT ANY ACTION ARISING UNDER OR IN
CONNECTION WITH THIS AGREEMENT IS LITIGATED OR HEARD IN ANY COURT.

(m) Headings. The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation or construction, and
shall not constitute a part, of this Agreement.

IN WITNESS WHEREOF, the Company and Participant have executed this Agreement as
set forth below.

 

MICHAEL KORS HOLDINGS LIMITED By:  

 

Name:   Title:   Date:  

 

Agreed to and Accepted by:

 

[Employee Name] Date:  

 

 

7